Exhibit 10.21

Bond No. 08167821 Effective Date July 17, 2000

GEORGIA SELF–INSURERS GUARANTY TRUST FUND

Bond Required of Employer to Operate as Self-insurer

KNOW ALL PERSONS BY THESE PRESENTS, that we, LABOR READY SOUTH EAST III L.P., an
employer as defined by the laws of the State of Georgia, hereinafter "Principal"
and FIDELITY AND DEPOSIT COMPANY OV MARYLAND, a corporation duly incorporated
under the laws of the State of Maryland hereinafter "Surety", are held and
firmly bound to the Georgia Self-insurers Guaranty Trust Fund, hereinafter
referred to as "Fund", in the full sum off FIVE HUNDRED THOUSAND AND NO/100
–––––––– Dollars, currency of the United States, to be paid to the Fund, to
payment we hereby bind ourselves and each of us, our successors and assigns,
jointly and severally, by these presents.

          WHEREAS, in accordance with the Georgia Workers' Compensation Act,
O.C.G.A. §34-9-1, et. seq. hereinafter referred to as the "Act", and the rules
and regulations pertaining thereto, the Principal filed its application for
acceptance as a self-insurer as permitted by O.C.G.A. §34-9-121 and
O.C.G.A. §34-9-382.

          WHEREAS, on the 17th day of May, 2000, State Board of Workers’
Compensation entered an order granting Principal Authority to conduct business
as a self-insurer for a continuous period from year to year on the date of said
order until revocation by the State Board of Workers' Compensation this
authority is conditioned upon the Principal providing a surety bond in the penal
amount of $500,000.00––––––– and the Principal abiding by and performing all
obligations under the Act and the rules and regulations that are now or may
hereafter be adopted by the State Board of Workers' Compensation or the Fund,
including without limitation, paying for weekly indemnity benefits, disability,
medical, hospital and surgical expenses, rehabilitation, death benefits, and
funeral expenses.

          WHEREAS, the intent of this bond is to ensure that the rights of the
Principal's employees under the Georgia Workers' Compensation Act are protected,
and that the Principal's obligations to its employees under that Act will
continue to be met even if the Principal itself is unable to meet them for
whatever reason

NOW, THEREFORE, the conditions of the obligations under this bond are such that:

(a) if the Principal discharges all of its obligations under the Act and rules
and regulations thereof, and subsequent amendment thereto;

(b) if the Principal promptly satisfies all of its obligations to its injured or
deceased employees or beneficiaries, including without limitation paying weekly
indemnity, disability, medical, hospital and surgical expenses, rehabilitation,
death benefits,and funeral expenses;

(c) if the Principal promptly pays any and all assessments and fines imposed by
the Fund or the State Board of Workers' Compensation, including without
limitation, any interest, cost and reasonable attorney's fees;

(d) if the Principal promptly pays any and all claims for reimbursement by the
Fund, including without limitation reasonable administrative costs and
reasonable attorney's fees;

(e) if the Principal promptly satisfies all obligations under any other
agreement or undertaking, either in the past, present or future, executed by
Principal as a self-insurer; and

(f) if the Principal promptly complies with all orders of the State Board of
Workers’ Compensation;

then the obligations under this bond shall be null and void; otherwise the bond
shall remain in full force and effect, subject to the following additional
conditions:

          1. In the event of a default or failure of the Principal for any
reason to satisfy any obligations or conditions which are listed above,
including without limitation, all obligations for payment of weekly indemnity
compensation, disability, expenses of medical, hospital, surgical,
rehabilitation and other services, death benefits and funeral expenses provided
for under the Act, which occur on or after the effective date of this bond or in
the event of insolvency, bankruptcy or receivership of the Principal, then the
Fund may from time to time make demand upon the Surety to pay such sum or sums
as the Fund may, in its sole discretion. require to discharge promptly all or
any part of the obligations of the Principal, past, present, future or
potential, or pursuant to the Act, rules and regulations issued thereunder, or
any agreement or undertaking by the Principal as a self-insurer. Such payment
shall be made within fifteen (15) business days after receipt of such demand by
the Surety.

          2. This is a continuous bond effective as of July 17, 2000, and shall
remain in full force and effect until terminated by the Surety as hereinafter
provided, or until the Principal's status as a self-insurer has been revoked or
terminated by the Fund or the State Board of Workers' Compensation, and in
either of such events the Surety shall have no further liability except for
obligations of the Principal which arose during the period that this bond is in
effect. Notwithstanding anything to the contrary herein, the Principal and
Surety shall remain fully obligated under this bond after its termination for
all obligations of the Principal arising from any act, event, occurrence, injury
or death or undertaking of the Principal which occurred before the termination
hereof, even where the current obligation to pay (e.g., to pay for future
medical expenses) may not arise until after the date of termination of this
bond.

          3. This bond may be terminated at any time by the Surety upon the
giving of thirty (30) days' prior written notice to the Fund, the principal, and
the State Board of Workers' Compensation, in which event the liability of the
Surety shall, at the expiration of said thirty–day period, cease and terminate
except as to such obligations of the Principal on account of injury or death to
any of its employees or on account of liability to the Fund for assessments or
reimbursements which arose due to illness, injury or exposure prior to the
expiration of said thirty-day period. Unless the Principal replaces this bond
with acceptable security as described below, the Principal and Surety shall
remain fully obligated under this bond after its termination for all obligations
of the Principal arising from any act, event. occurrence, injury or death or
undertaking of the Principal which occurred before the termination hereof, even
where the current obligation to pay (e.g., to pay for future medical expenses)
may not arise until after the date of termination of this bond. In the event the
Principal posts with the Fund, a replacement bond in the full amount as may be
required by the State Board of Workers' Compensation and the Fund to secure all
liabilities, past, present and future, as described in this bond form, the
Surety under this bond is hereby released from any and all obligations of this
from the effective date of the replacement surety bond.

          4. The total of all payments by the Surety of all the obligations of
the Principal hereunder shall not exceed in aggregate, the penal amount of this
bond. However, administrative and legal costs incurred by the Surety in
discharging its obligations shall not be charged against the penal sum of this
bond, it being the intent of the State Board of Workers' Compensation and the
Fund that this security is available only to satisfy the obligations of the
Principal to its employees under the Workers' compensation Act.

          5. In the event that it is necessary for the Fund to institute legal
action to enforce this bond. the Principal and Surety shall pay to the Fund, the
Fund's expenses of litigation, including without limitation, reasonable
attorneys' fees, court costs and prejudgement interest at the rate of ten (10)
percent per annum.

          IN WITNESS WHEREOF, said Principal and Surety have caused these
presents to be executed in their names and by their seal to be hereunder affixed
on this the __ day of ___________19____.

Principal: LABOR READY SOUTH EAST III L.P. (Seal)

Attest:
/s/ Ronald L. Junck
Secretary

Surety: FIDELITY AND DEPOSIT COMPANY OF MARYLAND (Seal)

By:
/s/ Deborah L. Poppe
Deborah L. Poppe, Attorney-in-Fact